DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller in claims 14-15 and 17-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
With respect to claims 17-20, it is noted that the preamble of each of these claims is not consistent with the preamble of claim 15 which is drawn to “An apparatus for screen printing”.  It is noted that only claim 14 is drawn to a controller per se.  Therefore, it appears that claims 17-20 should either be amended to depend upon claim 14 or the preamble of claims 17-20 should be amended to recite “The apparatus of claim 15…”
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 16, the claim is unclear in scope and meaning as to how the method for screen printed a substrate as recited in claim 1 comprises a “method for manufacturing a solar cell.”  In particular it is noted that there is no clearly recited method step of forming or manufacturing the solar cell and thus claim 16 appears to be simply a functional recitation of an intended use for the product produced by the method of claim 1.  It is not clear from the claim language what, if any, additional step or structure is necessary to meet claim 16 other than the steps recited in claim 1.  
Appropriate correction and/or clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiba (JP 2006-321150 A).
With respect to claim 1, Aiba teaches a method for screen printing of a material P on a substrate W, comprising: 
moving a process head assembly 6 having at least one deposition device 50 from a first position (i.e., the righthand side of Fig. 9(b)) to a second position (i.e., the left-hand side of Figure 9(b)) to perform a stroke, wherein the stroke includes at least a first phase (i.e., the squeegee replacement operation) for material processing of a material P on a screen device 4 using the at least one deposition device 50 and a second phase (i.e., the printing operation) for a material transfer from the screen device 4 to the substrate W; 
wherein the at least one deposition device 50 moves in a first direction (i.e., horizontal direction A) in the first phase; 
wherein at least one device 50 moves in a second direction (up/down direction B) perpendicular to the first direction in the first phase; 
wherein the at least one deposition device 50 and the at least one device 50 simultaneously move during at least a part of the first phase (see paragraphs [0044]-[0050], step S2, Fig. 8); and 
wherein the at least one device is selected from the group consisting of the at least one deposition device 50, a material processing device, the screen device 4, and a substrate support 3.  Particular attention is invited to Figures 1-11 and the English language translation of Aiba attached to this office action. 
With respect to claim 2, Aiba teaches wherein the first direction A is a horizontal direction (X-axis) and the second direction B is a vertical direction (Z-axis) as shown in Figures 1 and 9(b).
With respect to claim 3, Aiba teaches wherein the at least one deposition device 50 is simultaneously moved in the first direction A and the second direction B during the first phase (i.e., squeegee replacement phase), and wherein the at least one deposition device 50 moves only in the first direction A during the second phase (i.e., printing phase), as shown in Figures 9(a)-9(b).
With respect to claim 4, Aiba teaches wherein the substrate W and at least a portion of the screen device 4 are moved with respect to each other during the first phase (i.e., the squeegee replacement phase), as described in paragraph [0052].  
With respect to claim 5, Aiba teaches wherein the screen device comprises a frame (see the marked up Fig. 9(a) below) and a screen 4 attached to the frame, and wherein the frame is stationary in the second phase (i.e., the printing phase).  Note that the frame in Aiba would inherently be stationary in the printing phase in order to have an operable device.  

    PNG
    media_image1.png
    242
    655
    media_image1.png
    Greyscale

With respect to claim 7, Aiba teaches wherein the substrate W is moved in the first phase (i.e., the substrate is described as being removed and replaced in the squeegee replacement phase in paragraph [0052]) and is stationary in the second phase (i.e., the printing phase).  Again note that in order to have an operable device that properly prints on the substrate, the substrate of Aiba would inherently be held stationary during the print phase.    
With respect to claim 8, note that the substrate W and screen device 4 of Aiba would inherently be stationary during at least a portion of the first phase (such as for a period of time immediately before the printing phase begins) and therefore meets the claim language as broadly recited.  
With respect to claim 9, Aiba teaches wherein the at least one deposition device 5 contacts a screen 4 of the screen device during the first phase (i.e., the squeegee replacement phase) and the second phase (i.e., the printing phase), as shown in Figures 9(a)-9(b) and described in paragraphs [0046]-[0051].  
With respect to claim 10, Aiba teaches wherein at least one of the at least one deposition device 50 or the screen device 4 are not in contact with at least one of a substrate W or a substrate support 10 during the first phase (i.e., the squeegee replacement phase) as described in paragraph [0052].  
With respect to claim 11, Aiba teaches wherein the first phase (i.e., the squeegee replacement phase) “corresponds to” a portion of a screen of the screen device 4 having no apertures (i.e., at the edges of the screen where no printing takes place), and wherein the second phase (i.e., the printing phase) “corresponds to” a portion of the screen having one or more apertures (i.e., where the printing takes place).  See Figures 9(a)-9(b) in particular.
With respect to claim 12, Aiba teaches wherein the stroke includes a third phase (i.e., a second squeegee replacement phase) for material processing of the material on the screen device, and wherein the first phase, the second phase and the third phase are sequentially performed as described in paragraphs [0043]-[0044] and [0052].  Note the marked-up copy of Figure 9(b) below indicating the general positions of the three phases of the print stroke.
With respect to claim 13, Aiba teaches wherein one or more movements of the at least one deposition device and the at least one device performed in the first phase are also performed in the third phase as described in paragraphs [0043]-[0044] and [0052].  

    PNG
    media_image2.png
    271
    668
    media_image2.png
    Greyscale

With respect to claim 14, Aiba teaches a controller 55 for an apparatus (Fig. 1) for screen printing on a substrate W, configured to: 
control a process head assembly 6 having at least one deposition device 50 to move from a first position (i.e., the righthand side of Fig. 9(b)) to a second position (i.e., the left-hand side of Fig 9(b)) to perform a stroke, wherein the stroke includes at least a first phase (i.e., a squeegee replacement phase) for material processing of a material P on a screen device 4 using the at least one deposition device 5 and a second phase (i.e., a printing phase) for a material transfer from the screen device 4 to the substrate W; 
move the at least one deposition device 5 in a first direction (i.e., horizontal direction A) in the first phase; and 
move at least one device 50 selected from the group consisting of the at least one deposition device 50, a material processing device, the screen device 4, and a substrate support 3 in a second direction (i.e., vertical direction B) perpendicular to the first direction in the first phase; wherein the at least one deposition device and the at least one device are simultaneously moved during at least a part of the first phase.  Particular attention is invited to paragraphs [0039]-[0050] of the attached English language translation and Figures 1-11.   
With respect to claim 15, Aiba teaches an apparatus (Fig. 1) for screen printing of a material P on a substrate W, comprising: 
a process head assembly 6 including at least one deposition device 50 configured for transferring the material P from a screen device 4 to the substrate W; and the controller 55 of claim 14.  See the above comments with respect to claim 14. 
With respect to claim 16, to the extent that the claim is clear in meaning and scope (see the 35 USC 112 rejection above), note that Aiba teaches the method as recited in claim 1 and is capable of producing any desired substrate such as a printed circuit board  or other object.  Since Aiba teaches all of the steps of claim 1, it meets the claim language of claim 16 as recited.  
With respect to claim 17, Aiba teaches wherein the first direction A is a horizontal direction (X-axis) and the second direction B is a vertical direction (Z-axis) as shown in Figures 1 and 9(a)-9(b).  
With respect to claim 18, Aiba teaches wherein the at least one deposition device 50 is simultaneously moved in the first direction A and the second direction B during the first phase (i.e., the squeegee replacement phase), and wherein the at least one deposition device 50 moves only in the first direction A during the second phase (i.e., the printing phase) as shown in Figures 9(a)-9(b) and described in paragraph [0046].  
With respect to claim 19, Aiba teaches wherein the substrate W and at least a portion of the screen device 4 are moved with respect to each other during the first phase (i.e., the squeegee replacement phase) as described in paragraph [0052].  
With respect to claim 20, Aiba teaches wherein the screen device 4 comprises a frame and a screen attached to the frame (see Figures 9(a)-9(b)), and wherein the frame is stationary in the second phase (i.e., the printing phase).  Note the above marked-up Figure 9(a) and the above comments with respect to claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba (JP 2006-321150 A).
With respect to claim 6, Aiba teaches the method of screen printing as recited with the possible exception of the frame moving in the second direction in the first phase.  Note that Aiba does teach the movement of the print substrate and the screen device away from each other during the first phase to allow for removal and replacement of the substrate in paragraph [0052], but is silent with respect to how this movement is accomplished or in which particular direction the movement occurs.  However, the provision of separating the screen and substrate before and/or after a printing process by movement of either or both of the screen and the substrate in a vertical direction is well known in the art.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the screen frame to move the second direction (i.e., the vertical direction) during the squeegee replacement phase to allow for easier removal and replacement of the substrate in preparation of the next printing step.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krishnan (WO 2017/081297 A1) teaches it is well known in the art to use a printhead assembly for screen printing a substrate for producing a solar cell.  Cunningham (US 4,063,502) teaches a method and apparatus for screen printing in which the deposition device and the screen device are moved in different directions simultaneously.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 23, 2022